Montgomery, J.
The record in the present case is not materially different from that in the case of Gambs v. Sutherland Estate, ante, 355. The statement of facts proven is more specific that the claimant had knowledge of the arrangement between' Charles and George Sutherland; but there is no finding of fact showing that the claimant did any act, other than the sale of the liquors, which was calculated to assist in the evasion of the statute by the deceased.
The judgment will be affirmed, with costs.
McGrath, C. J., Grant and Hooker, JJ., concurred. Long, J., did not sit.